DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2019 is being considered by the examiner.

Examiner has reviewed the specification and the claim invention of the present application. Examiner has completed the prior art reference search. However, the search results taken either singly or in combination does not fully teach the pending claims. 

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a synthetic scene generator component”, “a neural network trainer component”, “a model evaluator component”, “an immersive explorer service component” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see pars. [0058], [0062] and [0063]).



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The information disclosure statement (IDS) submitted on 09/11/2019 has been considered by the examiner.
Examiner has completed the prior art reference search and discovered the closest prior art references: Di Febbo et al (US Pub. No. 2018/0268256 A1), Wrenninge et al (US Patent No. 10, 235, 601 B1) and Micks et al (US Pub. No. 2018/0025640 A1) “Also it was listed in PTO-1449”.

Independent claims 1, 8 and 15 are directed to a system/a method/a device for training a neural network to improve applications used for virtual reality (VR) environments. Each claim requires two set of synthetic sensor data and ground truth data; uses the first set of synthetic sensor data and ground truth data to train a neural network; uses the neural network to identify objects in the second set of synthetic sensor data; compares the identified objects in the second set of synthetic sensor data with the second ground truth data to determine errors in the identification of objects by the neural network; generates a virtual reality (VR) environment using the second synthetic scene data, indicates the errors within the VR environment; receives feedback indicating additional training data corresponding to the indicated errors. Furthermore, claim 1 requires “indicating the additional training data to the synthetic scene generator”; claim 8 requires “responsive to receiving the indication of additional training data, generating a third synthetic scene data comprising a third set of synthetic sensor data and a third ground truth data, the third synthetic scene data comprising the indicated additional training data; and training the neural network for machine vision using the third synthetic scene data” and claim 15 requires “storing the additional training data in association with the synthetic scene data”.

The prior art reference Micks et al discloses methods, systems, and computer program products for using virtual data to test and train parking space detection systems (Abstract). Micks discloses the training data set generated alongside ground truth data for training neural networks to detect the free space boundaries (Paragraph [0017]) and the virtual radar data along with corresponding ground truth data can be provided to a supervised learning process for a detection algorithm (Paragraph [0019]). However, the trained boundary detection algorithm is used on the created virtual driving environment for detecting the free space boundaries. More specifically, FIG. 2 of Micks describes an example computer architecture that facilitates using virtual data to test parking space detection. For example, paragraph [0029] describes “virtual environment creator 211 can create virtual parking environments (e.g., three dimensional parking 

The prior art reference Di Febbo et al discloses systems and methods for implementing keypoint detection using convolutional neural networks. Paragraph [0117] of Di Febbo discloses “a two-stage approach is used to train the convolutional neural network, where a different training set is used in each stage.  During the first stage, a first set of parameters using the first training set” and FIG. 5 of Di Febbo describes a method for a first stage of training a keypoint detector convolutional neural network; paragraph [0138] of Di Febbo discloses “a second stage of training involves reinforcing the training set with additional samples” and FIG. 8 of Di Febbo describes a method for a second stage training of a keypoint detector convolutional neural network. In additional, Di Febbo describes the three-dimensional (3-D) model of an object is 

The prior art reference Wrenninge et al discloses a method for synthetic data generation and analysis. More specifically, Wrenninge discloses the method (as shown in FIGS. 1A-1B) and Col 6, lines 13-26 of Wrenninge describe the method includes “determining a set of parameter values associated with at least one of a set of geometric parameters, a set of rendering parameters, and a set of augmentation parameters S100; generating a three dimensional (3D) scene based on the set of geometric parameters S200; rendering a synthetic image of the scene based on the set of rendering parameters S300; and, generating a synthetic image dataset S500.  The method can additionally or alternatively include: augmenting the synthetic image based on the set of augmentation parameters S400; training a model based on the synthetic image dataset S600; evaluating a trained model based on the synthetic image dataset S700”.

However, the closest prior art references failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 8 and 15. More specifically, using the first set of synthetic sensor data and ground truth data to train a neural network; using the neural network to identify objects in the second set of synthetic sensor data; comparing the identified objects in the second set of synthetic sensor data with the second ground truth data to determine errors in the identification of objects by the neural network; generating a virtual reality (VR) environment using the second synthetic scene data, indicates the errors within the VR environment; receiving feedback indicating additional training data corresponding to the indicated errors” Accordingly, claims 1, 8 and 15 are allowed.

Dependent claims 2-7 depend from independent claim 1, dependent claims 9-14 depend from independent claim 8, dependent claims 16-20 depend from independent claim 15. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XILIN GUO/Primary Examiner, Art Unit 2616